DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 14th, 2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. This refers specifically to the non-patent literature (NPL) referenced on pgs. 1-3, patent documents WO 2008/0143998, US 8,876,740, and WO 2012/0131383 on pg. 2, US 8,545,405 on pg. 4, and WO 2010/052494 on pg. 10 of applicant’s specification.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “200” in paragraph [0053] and “208” elsewhere have both been used to designate the “support blocks.” Additionally, reference character “200” has been used to 
Further, reference character “22” in paragraph [0057] and “222” elsewhere have both been used to designate “threaded holes”. Additionally, reference sign “22” mentioned in paragraph [0057] of the description is not included in the figures. 
Fig. 1 further includes a line a reference number in the bottom right corner of the figure, however, the number is not legible. 
Further, the specification references Fig. 18 in paragraph [0081] of the specification, however this figure is not included in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 recites the limitation “the transmission elements” in the lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Its parent claim, claim 1, does not include “transmission elements”, but instead recites “a plurality of pressure wave transducer elements” in line 2 and “a transmitter array” in line 4. Applicant is encouraged to modify the “transmission elements” language in claim 2 for consistency with claim 1. For the purposes of examination, the claim element is interpreted as the “transducer elements”.
Further, claim 2 recites “the curved array of each of the modules being of the same shape as the curve array of each of the other modules.” There is insufficient antecedent basis for this limitation, as “a shape” is not previously defined in the claim or its parent (claim 1).
Claim 3 recites “wherein each of the curved arrays has a radius of curvature which is constant along its length and the at least one connector is arranged such that any two of the modules can be connected end-to-end.” However, absent previous description of an array shape, it is unclear what constitutes an ‘end’. Further, the relation between the radius of curvature being constant along its length and a surface constituting a length is unclear. In other words, is not clear how the plane of the array defining the length relates to an ‘end’.
Claim 4 recites “each of the curved arrays is part-spherical” and “all of the modules together form a single part-spherical array”. However, the term “part-spherical” is a relative term which renders the claim indefinite. “Part-spherical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 
The term “generally rectangular” in claim 5 is a relative term which renders the claim indefinite.  The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the angular limits determining the degree to which the modules can be defined as rectangular are unclear. 
Claim 9 recites “wherein the controller is arranged to vary the relative timing of transmissions.” There is insufficient antecedent basis for this limitation in the claim or any of its parent claims (claims 1 and 6). 
Claim 13-14 recites “a further pressure wave transducer supported on a needle”, however, it is unclear whether this pressure wave transducer differs from one of the plurality of pressure wave transducers of the modules of claim 1. Since no description is provided as the location of the array of pressure wave transducers relative to the further pressure wave transducer, it is not precluded from the claim language that the pressure wave transducers are the same. 
Further, the recitation of “the controller arranged to analyse the timing of ultrasound signals” in claims 13-14 has insufficient antecedent basis, as “the timing” is not recited elsewhere in the claim or in its parent claim (claim 1).  
Claims 15 and 17-18  are also indefinite by virtue of their dependency on claim 13. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-10, 12-15, and 17-18 are rejected are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (WO 2014164363) as cited by applicant. 
Regarding claim 1, Zhang teaches a pressure wave system comprising a plurality of modules (“ultrasound transducer array contains a number of ultrasound transducers in a snap fit or press fit configuration in a base substrate” ([13]), whereby ultrasound transducers inherently produce pressure waves), each module comprising a plurality of pressure wave transducer elements, and at least one connector operable to connect the modules together in each of a plurality of different configurations whereby the modules can form a transmitter array having a plurality of different shapes each associated with one of the configurations: “a random set of piezoelectric elements 2030 is disposed on a spherical bowl 2050 creating a three dimensional array, which can either used for imaging, therapy, or a combination of both,” wherein “each of the elements 2030 is identical to one another and each is a single element transducer” or “each individual transducer might itself have phased array set of elements” ([460]). In this instance, an individual piezoelectric element 2030 represents a module. Further, “The design and manufacture of the substrate is accomplished by a variety of methods including three-dimensional printing techniques…so that almost any type of shape can be created” ([460]). In connector. 
With regard to claim 2, Zhang further teaches a system according to claim 1 wherein the transmission elements on each of the modules are arranged in a curved array, the curved array of each of the modules being of the same shape as the curved array of each of the other modules as previously conveyed in paragraph [460] and Fig. 61B-C for claim 1. Further, Fig. 61D illustrates a “close up the single (or multiple) element transducer 2030, whereby the PZT transducer “may be any shape or size depending on its function such as therapy, imaging, environmental sensing, or all of those” including “in the shape of a bowl” ([463]), which suggests a curved shape. Thus, while Figs. 61B-C illustrate circular holes for the piezoelectric elements 2030, this shape is not limiting. For example, “Figs. 63-66 illustrate another example of concave design arrays…comprised of six lobes 362 that are configured to deliver ultrasound to a single focal point…each with an array of ultrasound transducers” ([472]).    
Regarding claim 3, Zhang further teaches a system according to claim 2 wherein each of the curved arrays has a radius of curvature which is constant along its length and the at least one connector is arranged such that any two of the modules can be connected end-to-end such that the curved arrays of said two of the modules have a common centre of curvature via the curved array of Fig. 64, wherein each lobe 362 is the same shape with the same curvature, and therefore the same radius of curvature along their length pointing toward a common centre of curvature. 
	With regard to claim 4, Zhang teaches a system according to claim 2 wherein each of the curved arrays is part-spherical, and the at least one connector is arranged such that, in each of the configurations, the transducer elements of all of the modules together form a single part-spherical array. Based on the applicant’s definition of part-spherical in [0051] of the 
	Regarding claim 5, Zhang further teaches a system according to claim 1 wherein each of the modules is of a generally rectangular shape having two sides and two ends, and the at least one connector is arranged such that two of the modules can be connected together side-to-side or end-to-end as illustrated by lobes 362. The lobes are generally rectangular, in that they have three pairs of parallel surfaces positioned visually ‘generally’ orthogonal to each other. Additionally, while the description of Figs. 63-66 omits description of a connector, the figures are nonetheless disclosed as “a concaved array design comprising six lobes” that together “are configured to deliver ultrasound to a focal point” ([230]). Further, as previously described for claim 1, the substrate 2000 may be “any type of shape” ([463]), such as one that would accommodate the lobes 362 of Figs. 63-66 connected both side-to-side and end-to-end.  
	With regard to claim 6, Zhang further teaches a system according to claim 1 wherein:
each of the transducer elements is operable to transmit pressure waves (inherent to the function of transducer elements 2030 including the PZT 2090 “which is the material which generates the ultrasound” ([463])) and the system further comprises a controller arranged to control the transducer elements on all of the modules via computing unit 213 in Fig. 13, which is configured to “is configured to provide (a) ultrasound transceiver control, (b) ATOF” (acoustic time of flight) “targeting, (c) 3D motion control of the treatment module, (e) 3D target tracking of the target region, (f) therapy delivery, (g) conditioning handling (e.g., system operating parameter control, system shut-down control, etc.), and (h) user interface” ([361]). Zhang further teaches the controller is arranged to store configuration data indicative of a current configuration of the modules, and to control the transmission elements using the configuration data thereby to coordinate transmission from the transducer elements, and the controller is arranged to identify a target focal point and to coordinate the transducer elements so as to focus transmitted pressure waves at the target focal point: It is inherent to the computing unit 213 “having one or more CPU” to identify the configuration the modules since it sends and receives data to and from both the ultrasound transceiver module 215 and the electronic interface board 217” to allow “the computer to receive ATOF signals from the ATOF receivers located around a treatment transducer array 205 in the treatment module, and control the delivery of ultrasound energy from the treatment transducer array 205 to the target tissue 221” ([357]).  Controlling the delivery of ultrasound energy to the target tissue inherently includes identifying a target focal point and transmission of pressure waves towards the target focal point. Additionally, Zhang describes “a method of delivering focused ultrasound to a plurality of treatment regions within a patient's…comprising: determining a treatment plan having a predefined treatment pattern for delivering ultrasound energy within a treatment area in the patient' [sic] body” ([25]). A “predefined treatment pattern” necessarily includes information regarding the given assembly configuration of the ultrasound transducers, which necessitates storage of the configuration information. Further, it is noted that “the computing unit may be configured with sufficient power and data storage memory to store the output of the treatment planning” ([659]), wherein configuration of the piezoelectric elements for determination of focal point identification and transmission is encompassed by “treatment planning.” 
Regarding claim 9, Zhang further teaches a system according to claim 6 wherein the controller is arranged to vary the relative timing of transmissions from the transmission elements thereby to move the focal point of the transmitted pressure waves in paragraph [78]: “A system processor is configured to change phase inputs to the transducer elements to move a focus of the transducer at least 1 cm in a first plane which is substantially along a plane of the transducer elements of the therapeutic ultrasound transducer and at least 1 cm in a second plane orthogonal to the first plane.”
	With regard to claim 10, Zhang further teaches a system according to claim 1 wherein each of the transducer elements is arranged to detect pressure waves by generating an output signal in response to receipt of pressure waves; the system further comprises a processor arranged to process the output signals; and the processor is arranged to generate an image from the output signals. Under the broadest reasonable interpretation of the claims, the transducer elements arranged to detect pressure waves in response to receipt of pressure waves encompasses the standard function of ultrasound transducers for imaging, wherein reflected ultrasound signal is reflected back from the target and received by the transducer. As previously described in paragraph [463] in the discussion of claim 2, “the PZT may be any shape or size depending on its function such as therapy, imaging, environmental sensing, or all of these.” Thus, the transducer elements may contain the functionality to detect received pressure waves with the necessary processors for generating an image based on the received signal. Further, the computing unit 213 as discussed for claim 6 “is configured to provide… (e) 3D target tracking of the target region” ([361]), wherein “various imaging modalities (e.g., X-ray, MRI, CT, ultrasound, etc.) may be utilized to provide image tracking” ([342]).
a system according to claim 10 wherein the processor is arranged to store configuration data indicative of a current configuration of the modules, and to process the output signals based on the configuration data to generate the image in paragraph [510]: Specifically, a scenario is described wherein “the system may be pre-programed with specification and/or calibration data for the different transducer arrays supported by the system. The operator may select a transducer to be used for the treatment. Once the operator selected the desired transducer, the system would then verify that the appropriate treatment transducers has been installed in the in the treatment module. If the system detects a different transducer array is in the treatment module, it would single [sic] the user to replace the transducer array. In one variation, based on the patient information entered into the system, the system would suggest one of the treatment transducer arrays supported by the system that is suitable for the particular patient based on a predefined decision process and/or parameters.” In other words, the system includes different configurations of the ultrasound transducers, which suggests the inherent presence of storage means of the possible configurations, which are recognized by the system as evidenced by the determination of appropriate transducers indicative of a current configuration. Further, and as previously discussed in claim 10 regarding the detection of pressure waves by the ultrasound transducer elements, the PZT including imaging functionality (see [463]) inherently includes the elements for generating an image based on parameters of the received pressure wave, including the configuration of the transducers having transmitted a pressure wave towards the target. 
	With regard to claim 13, Zhang further teaches a system according to claim 1 comprising a further pressure wave transducer supported on a needle arranged for insertion into a patient at a target location (“For example, an ultrasound transducer may be positioned in the distal tip of needle” and a “physician would insert the needle or trocar into the patient's body, and maneuver the distal tip of the needle or trocar to the target region,” wherein “the distal tip of the needle or trocar can then emit a tracking/honing signal and allow the ultrasound therapy system to locate the treatment region” ([500])), and a controller arranged to analyse the timing of ultrasound signals transmitted between each of the array of pressure wave transducers and the further ultrasound transducer, and based on the timing, to control the array of transducers to transmit ultrasound focused at the target location. The broadest reasonable interpretation of the claim language encompasses the ATOF between the array of pressure wave transducers and the further ultrasound transducer, without specific limitation as to which component is producing the ultrasound signals. Thus, Zhang teaches that “the tracking step further comprises using a plurality of ultrasound receiver [sic] configured to detect a beacon, and applying an acoustic time of flight calculation” ([30]) whereupon “the treatment module is adjusted to ensure that the focus of the ultrasound treatment array is focused around the target tissue” and further that “ATOF signals are monitored to confirm proper targeting of the tissue to be treated” ([346]). However, it is noted that “in another embodiment, the beacon serves as a sensor for the intensity of the ultrasound. When the beacon senses the focused ultrasound, it can be used to send feedback to the processor and power supply to alter the output, creating a closed loop system to apply power to the region of the blood vessels or tissue. In this embodiment, the focused ultrasound is applied to the beacon region and the actual intensity at the focus measured. With knowledge of the actual intensity and the desired intensity, the output of the system can be adjusted to reach the desired intensity” ([503]). 
Regarding claim 14, Zhang further teaches a system according to claim 1 comprising a further pressure wave transducer supported on a needle arranged for insertion into a patient at a target location, and a controller arranged to analyse the timing of ultrasound signals transmitted between each of the array of pressure wave transducers and the further ultrasound transducer, and based on the timing as conveyed for claim 13, to process the signals from the array of transducers to generate an image of the target location. As discussed previously for claim 10, detection of ultrasound signals is inherent to ultrasound transducers capable of imaging. Thus, the PZT modules of the ultrasound treatment array, which may be designed for therapy and imaging functionality, would necessarily detect the ultrasound signal between the array of pressure wave transducers and the further ultrasound transducer and include the necessary processors for generating an image based on parameters of the received signal.    
	With regard to claim 15, Zhang further teaches a system according to claim 13 wherein the further pressure wave transducer is arranged to transmit pressure waves and the controller is arranged to analyse times of arrival of the pressure waves at each of the array of transducers, and wherein the controller is arranged to reverse the times of arrival to determine times of transmission from each of the array of transducers and to control the array of transmitters to transmit using the times of transmission: “Based on the Acoustic Time of Flight (ATOF) signal transmission from the ultrasound beacon to the various receivers, the position of the beacon, relative to the receivers, can be calculated based on triangulation, and the spatial relationship between the active tip of the catheter (i.e., the beacon) and the treatment array can be determined” to adjust the treatment module “to ensure that the focus of the ultrasound treatment array is focused around the target tissue” ([346]). Under the broadest reasonable interpretation of time of arrival and the controller arranged to reverse the times of arrival, the travel time of the pressure wave from the further pressure wave transducer to the array of transducers is the same array of transducers to the further pressure wave transducer regardless of the direction of travel. 
	Regarding claim 17, Zhang further teaches a system according to claim 13 wherein the further pressure wave transducer is arranged to generate an output signal indicative of a received pressure wave as conveyed previously for claim 13. Zhang further teaches the controller is arranged to control the transducers in the array to transmit pressure waves in sequence and to analyse the output signal to determine the transmission time between the further pressure wave transducer and each of the array of pressure wave transducers: In the embodiment of Fig. 41, “the system may utilize all sixteen elements or only utilize a fraction thereof, to locate the position of the tracking beacon” ([429]), signifying individual control of the individual transducer elements. Therefore, it is inherent to the system to calculate the time of flight between each individual transducer in the given configuration and the beacon as discussed previously for claim 13, such that “the treatment module is adjusted to ensure that the focus of the ultrasound treatment array is focused around the target tissue” ([346]), which encompasses adjustment of each individual transducer element. 
Regarding claim 18, Zhang further teaches a system according to claim 13 wherein the needle is a hollow needle arranged to deliver a substance to the target location or extract a substance from the target location in paragraph [499]. In this scenario a tracking beacon is configured as a pill or pellet that “may be deposited into the target region through a catheter, a trocar, or through needle injection.” Thus, the needle is hollow and may deliver a substance to a target location. Further, the needle previously described containing the beacon at its distal tip in [500] may also contain these features, as one of ordinary skill in the art would appreciate that .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rothberg et al. (US 2015/0032002) discloses an ultrasound device and method wherein the probe includes repeatable ultrasonic transducers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/REMY C COOPER/            Examiner, Art Unit 3793                                                                                                                                                                                            
/CHRISTOPHER L COOK/            Primary Examiner, Art Unit 3793